Citation Nr: 0001866	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  94-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for a torn meniscus of 
the left knee, postoperative, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1972.  

This appeal to the Board of Veterans' Appeals (the Board) was 
brought, in pertinent part, from a rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas in March 1992.

In August 1996, the Board addressed the then pending 
appellate issues of entitlement to service connection for 
defective hearing in the right ear and hypertension; 
entitlement to increased ratings for avulsion of the right 
external ear canal (rated 30 percent disabling), lumbosacral 
strain (rated 20 percent disabling), and an evaluation in 
excess of the 20 percent assigned for postoperative residuals 
of left knee torn meniscus; entitlement to extension of a 
temporary total rating beyond November 30, 1993; and 
entitlement to a total rating based on individual 
unemployability.  

In a decision in June 1997, the Board denied the veteran's 
claim for service connection for defective hearing in the 
right ear as not being well grounded; and denied entitlement 
to a rating in excess of 20 percent for the service-connected 
lumbosacral strain.  The Board again remanded the other 
issues for specified development.  The VAM&ROC thereafter 
confirmed the prior determinations on the other issues and 
the case was returned to the Board.

In a decision in September 1998, the Board denied entitlement 
to an increased evaluation for a torn meniscus of the left 
knee, postoperative, in excess of 20 percent.  The Board also 
granted a separate 10 percent rating for a post-operative 
scar over the medial aspect of the distal femur.  The Board 
remanded the then remaining issue of entitlement to a total 
rating based on individual unemployability.

On March 29, 1998, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
on joint motion of the parties, remanded the case on the 
issue of entitlement to an increased rating for the left knee 
disability pursuant to 38 U.S.C.A. § 7252(a).  The September 
1998 Board decision in that regard was vacated.  The reasons 
for that determination will be discussed further below.

The Court further dismissed the appeal to the extent that the 
Board denied a rating in excess of (a separate) 10 percent 
for the post-operative scar over the medial aspect of the 
distal femur.  

The Court also noted that it lacked jurisdiction over the 
remaining issue of entitlement to a total rating based on 
individual unemployability pending further action by the 
VAM&ROC thereon.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the VAM&ROC to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


Factual Background

The veteran underwent arthroscopy of the left knee in March 
1993; the diagnosis was degenerative joint disease of the 
left knee.  In May 1993, he underwent a left femoral varus 
osteotomy and a physical therapy regimen was instituted.  

Social Security Administration (SSA) examination from 1993 is 
of record showing reportedly normal extension to 180 degrees; 
flexion was at 30 degrees (normal stated to be 0-130 
degrees).  There was left knee pain and mild quadriceps 
atrophy just above the knee, with a symmetrical large muscle.  
There some diminution of left leg strength with complaints of 
pain.  The veteran had problems with some movements and was 
felt to have left knee arthralgia.  

SSA assessments in March 1994 were that left knee flexion was 
to 130 degrees and extension to 180 degrees with left knee 
pain and effusion and slight left thigh atrophy.  Arthralgia 
was diagnosed and it was felt that no cane or other device 
was required for ambulation or stability.    

The veteran testified in February 1994 that he continued to 
experience swelling and pain of the left knee and that his 
recent surgery had not improved his disorder.  Tr. at 2.  He 
stated that he experienced lateral movement in the knee, 
could walk for no more than a few blocks, and could stand for 
no more than 15 or so minutes.  Tr. at 3.  

The veteran continued to complain of left knee pain and 
findings included some motion limitation, quadriceps atrophy, 
and mild effusion.  

On VA examination in October 1996, the veteran's history was 
noted, and he complained of pain and stiffness in the left 
knee.  He walked with an exaggerated limp, resisted attempts 
to move the leg, and appeared to have tenderness on touching 
the knee.  On examination, mild effusion, mild lateral 
pseudolaxity, and a well-healed surgical scar medially were 
found.  Range of motion was from 0-100 degrees with crepitus.  
An x-ray study revealed moderate narrowing consistent with 
mild to moderate degenerative joint disease with distal 
femoral hardware in place with no evidence of loosening.  The 
diagnosis was mild post-traumatic degenerative joint disease 
of the left knee causing mild to moderate functional 
limitations for the veteran, with complaints out of 
proportion to the physical findings.  

The examiner opined that there was clinical and radiographic 
evidence of significant knee pathology, namely post-traumatic 
degenerative joint disease and that flare-ups of arthritis 
could significantly limit the veteran's functional ability, 
especially when the knee was used over a period of time.  
However, it was the examiner's opinion that any loss of 
motion of the knee was not due to weakness or fatigability.  

Additional VA data dated in 1997, indicate by history that 
the veteran was issued knee braces for the left knee in 1992 
and 1993 and granted payment of clothing allowances 
associated with use of a brace in 1996.  

On an outpatient visit in March 1997, the veteran complained 
of left knee pain and swelling and difficulty walking.  
Examination showed mild swelling and tenderness of the left 
knee and decreased range of motion due to pain.  The 
diagnostic assessment was left knee arthritis.  

On VA examination in September 1997, the history and follow-
up care was again noted.  The veteran was reported as wearing 
a metal knee brace for excessive ambulation, a soft brace on 
other occasions, and alternated between crutches and a cane.  
He said his left knee was painful on walking more than one-
half mile and that it tended to swell and buckle.  Since 
service, the veteran had worked as a file clerk, at the post 
office, on the assembly line and in security but had not 
worked since 1993.  

Examination revealed that the veteran walked with a cane in 
his right hand and that he had an antalgic gait favoring the 
left leg.  There was full extension of the left knee with a 
30-degree loss of flexion compared to the normal right knee.  
The surgical scar over the medial aspect of the distal femur 
was well healed and slightly tender.  The knee was stable to 
varus/valgus stress in complete extension and 2+ laxity was 
found to varus stress in slight flexion.  

An X-ray study of the left knee showed degenerative arthritis 
with residuals of previous femoral osteotomy with fixation.  
The examiner opined that the veteran would be unable to 
perform any type of work requiring prolonged standing, 
walking, stooping, bending or lifting, but that there was no 
objective reason why he should be prevented from relatively 
sedentary work compatible with his training and level of 
education.  The examiner further stated that the veteran 
should not be considered totally disabled from an orthopedic 
point of view.  

Criteria and Joint Motion Application

Initially, the Board finds that the appellant's claim for 
increased evaluation for his left knee disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  That is, 
the claim is plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990);see also, Proscelle v. Derwinski, 2 Vet. App. 269 
(1992).  And the veteran's assertions concerning the severity 
of his left knee disability (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  
Accordingly, there is an obligation to assist in the 
development of evidence in the case.

With regard to conclusions reached on any given medical issue 
to include a determination with regard to such things as 
degree or extent of functional impairment of a disability, 
etc., the Court has repeatedly admonished that VA cannot 
substitute its own judgment or opinion for that of a medical 
expert.  See, i.e., Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Court has also held that a determination with regard to 
the assignment of specific ratings must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

The Court has also held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)). 

In rating musculoskeletal disabilities, and as noted by 
reference to case citations in the prior Board remand, the 
Court has implemented certain guidelines.  The Court has held 
that when a diagnostic code provides for compensation based 
solely upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999) must be considered.  The examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 206 (1995). 

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: 

(1) where limitation of motion of a joint 
or joints is objectively confirmed by 
findings such as swelling, muscle spasm 
or satisfactory evidence of painful 
motion, and that limitation of motion 
meets the criteria in the diagnostic code 
or codes applicable to the joint or 
joints involved, the corresponding rating 
will be assigned thereunder; 

(2) where the objectively confirmed 
limitation of motion is not of sufficient 
degree to warrant a compensable rating 
under the code or codes applicable to the 
joint or joints involved, a rating of 10 
percent will be assigned for each major 
joint or joints affected "to be 
combined, not added"; and 

(3) where there is no limitation of 
motion, a rating of 10 percent or 20 
percent, depending upon the degree of 
incapacity, may still be assigned if 
there is X-ray evidence of the 
involvement of 2 or more major joints or 
2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59 (1999), and it is 
complemented by a separate regulation, 38 C.F.R. § 4.40 
(1999), which relates to pain in the musculoskeletal system.  

Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

Functional loss associated with the veteran's service-
connected left knee disability is also for consideration, and 
may be due to pathology such as absence of bones, muscles, or 
joints, or to pain, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion.  38 C.F.R. § 4.40 (1999); see also 38 C.F.R. § 4.59.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity, or the like.   

A July 1, 1997 Precedent Opinion by VA General Counsel 
[VAOPGCPREC 23-97 (O.G.C. Prec. 23-97)], held that a veteran 
who has service-connected arthritis and instability of a knee 
may be rated separately under Diagnostic Code 5003, based 
upon the presence of arthritis and Diagnostic Code 5257, 
based upon the presence of instability of the knee.  It was 
also held that a separate rating must be based on additional 
disability, stating that if the veteran does not at least 
meet the criteria for a zero percent rating under the 
Diagnostic Codes 5260 and 5261 referable to limitation of 
motion of the leg, there is no additional disability for 
which an evaluation may be assigned.  

In the Joint Motion before the Court in the case at hand, it 
was noted that while the veteran was rated as 20 percent 
disabled under Code 5257, he was also shown to have X-ray 
evidence of degenerative changes in the left knee.  

The Joint Motion before the Court further noted that in the 
1998 decision, while the Board had considered the 1997 
General Counsel opinion, it had not addressed a subsequent 
August 1998 General Counsel opinion in which it had been 
clarified that "[a] a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59"  See Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991); and VAOPGCPREC 9-98 at 2, 4. 

The Joint Motion before the Court further noted that in 
Lichtenfels [as well as Hicks, which was also cited], the 
Court held that 

(R)ead together, DC 5003, and § 4.59 thus 
state that painful motion of a major 
joint or groups caused by degenerative 
arthritis, where the arthritis is 
established by X-ray, is deemed to be 
limited motion and entitled to a minimum 
10 percent rating, per joint, combined 
under DC 5003, even though there is no 
actual limitation of motion.  

The Joint Motion concluded that in light of the fact that the 
veteran's left knee showed X-ray evidence of arthritis and 
complaints of left knee pain with limited flexion, 
consideration had to be given to a separate rating for his 
left knee arthritis.

It was further indicated that on remand, the veteran should 
be given the opportunity to submit additional evidence and 
that the Board should fully assist the veteran by reexamining 
the evidence of record and seeking any other evidence that 
was necessary to support its decision [citing case law 
including Fletcher v. Derwinski, 1 Vet. App. 394 (1991)].  

In any event, an appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the VAM&ROC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the appellate issue pending a 
remand of the case to the RO for further development as 
follows:

1.  The veteran should be requested to 
provide any additional evidence he may 
have with regard to the current 
impairment caused by his left knee 
disability, and the VAM&ROC should assist 
in acquiring such evidence as necessary.

2.  The RO should arrange for an 
orthopedic examination of the veteran, in 
order to evaluate the current severity of 
the service connected left knee 
disability.  The examiner should 
specifically report the extent of any 
subluxation or instability of the left 
knee.

The examiner is also requested to comment 
on the following:

(a) In specific, numeric nominal degrees 
of arc figures, all active and passive 
ranges of motion in all pertinent planes 
in accordance with regulatory criteria 
and guidelines;

(b) Comment on the functional 
limitations, if any, caused by all facets 
of the appellant's service-connected 
disabilities in light of all pertinent 
regulations and judicial guidelines; 

(c) To what extent, measured in specific 
terms, does the service-connected left 
knee disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiner must 
so indicate.

(d) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, and/or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected disability.  

(e)  What is the impact of any other 
otherwise not contemplated symptoms on 
the veteran's ability to function 
adequately in an occupational setting. 

Included in this, as noted above, must be 
a clear-cut and comprehensive assessment 
of any impact by the disability 
regardless of the means of such impact, 
i.e., misuse, disuse, postural tilting, 
limp, pain, instability, atrophy, etc. 

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies should be conducted.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for the left knee 
with application of all pertinent 
criteria discussed earlier.  The RO 
should also document its consideration of 
the applicability of the criteria 
pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


